DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 9, and 17 are objected to because of the following informalities: the claims contain a grammatical error. The phrase, “using the network intent, causing one or more data plane adaptors to establish the interconnect the first network and the second network” should be e.g. -- using the network intent, causing one or more data plane adaptors to establish the interconnect between the first network and the second network --.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,405,236. 
Although the claims at issue are not identical, they are not patentably distinct from each other because taking claim 9 of US 11,405,236 and claim 1 of the present application as exemplary, the claims may be compared as follows: 

Claim 1 of the present application
Claim 9 of US 11,405,236
1. A system comprising: 

one or more processors; and 

one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: 

receiving first data indicative of user intent to interconnect a first network and a second network, the user intent comprising a user description of the interconnect between the first network and the second network; 


translating the user intent into a network intent that corresponds to the user intent, the network intent representing configuration details usable by data plane adaptors to configure the interconnect between the first network and the second network; and 




using the network intent, causing one or more data plane adaptors to establish the interconnect the first network and the second network.
9. A system, comprising: 

one or more processors; and 

one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations of: 

receiving and storing, in the centralized database subsystem, data indicative of user intent to interconnect a first network and a second network, the user intent comprising a user description of the interconnect between the first network and the second network; 

translating the user intent into a network intent that corresponds to the user intent, the network intent including configuration details usable by data plane adaptors to configure the interconnect between the first network and the second network; 

storing the network intent in the centralized database subsystem; and 

providing data indicative of the network intent from the centralized database subsystem to a first data plane adaptor, associated with the first network, and a second data plane adaptor, associated with the second network.

	As can be seen in the above comparison, claim 9 of US 11,405,236 anticipates claim 1 of the present application except that claim 9 does not explicitly teach: 	using the network intent, causing one or more data plane adaptors to establish the interconnect the first network and the second network. 	However, claim 9 of US 11,405,236 recites “the network intent including configuration details usable by data plane adaptors to configure the interconnect between the first network and the second network.” It would have been obvious to one of ordinary skill, given the disclosure of configuration details usable by data plane adaptors to configure an interconnect between two networks, to actually use that information to cause the  establishment of an interconnection between the two networks. Given that the information is indicated in claim 9 to be used for this task, the act of performing the task would have been obvious to one of ordinary skill. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E SPRINGER whose telephone number is (571)270-5640. The examiner can normally be reached 9am - 5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. SPRINGER
Primary Examiner
Art Unit 2454



/JAMES E SPRINGER/           Primary Examiner, Art Unit 2454